DETAILED ACTION
CONTINUED EXAMINATION UNDER 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 14, 2022 has been entered.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
3. Applicant's arguments filed on June 14, 2022, regarding rejection of claims 23 and 24 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
A. § 103 rejection of claim 23
Regarding claim 23, as amended, applicant argues claim 23 is in condition for allowance, because applied references Yerramalli ‘476 (US 2017/0280476), Kim ‘780 (US 2020/0137780), and Zhu ‘426 (US 2020/0280426) do not disclose “a value of N satisfies an occupied channel bandwidth (OCB) of at least 80%; or a value of M satisfies the OCB of at least 80%” (See Remarks, page 11, para 7, page 12, lines 1-16).
	 Applicant argues that Kim ‘780 does not disclose how the number of subcarriers per block or the number of interlaces per symbol are determined (See Remarks, page 11, para 7, page 12, lines 1-10). 
Examiner respectfully disagrees. Examiner notes that Yerramalli ‘476 discloses “a value of N satisfies an occupied channel bandwidth (OCB) of at least 80%; or a value of M satisfies the OCB of at least 80%” (para 87-88; each resource block in a set of resource blocks includes a plurality of subcarriers, where the set of resource blocks assists in meeting an OCB of 80%; thus, a number of subcarriers per block satisfies the OCB of at least 80%; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art).
B. § 103 rejection of claim 24
Regarding claim 24, as amended, applicant argues claim 24 is in condition for allowance, because applied references Yerramalli ‘476 (US 2017/0280476), Kim ‘780 (US 2020/0137780), and Zhu ‘426 (US 2020/0280426) do not disclose “a value of a number of subcarriers per block (M) satisfies an occupied channel bandwidth (OCB) of at least 80%” (See Remarks, page 13, para 5-7, page 14, para 1).
Applicant argues that Kim ‘780 does not disclose how the number of interlaces per symbol is determined (See Remarks, page 13, para 5-7). 
Examiner respectfully disagrees. Examiner notes that Yerramalli ‘476 discloses “a value of a number of subcarriers per block (M) satisfies an occupied channel bandwidth (OCB) of at least 80%” (para 87-88; each resource block in a set of resource blocks includes a plurality of subcarriers, where the set of resource blocks assists in meeting an OCB of 80%; thus, a number of subcarriers per block satisfies the OCB of at least 80%; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art).
Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yerramalli ‘476 (US 2017/0280476, “Yerramalli ‘476”), in view of Kim ‘780 (US 2020/0137780, “Kim ‘780”; Kim ‘780 was filed on December 30, 2019, claiming priority to US provisional application 62/630,261, filed on February 14, 2018, and thus Kim ‘780 was effectively filed before the claimed invention; further, the US provisional application 62/630,261 fully supports all citations made in the rejection from the Kim ‘780 reference), and further in view of Zhu ‘426 (US 2020/0280426, “Zhu ‘426”).
Regarding claim 23, Yerramalli ‘476 discloses a method, comprising:
assigning, by a processor of an apparatus, a plurality of resources to a plurality of interlaces such that, in an event that the plurality of resources are distributed unevenly among all the plurality of interlaces, one or more remaining resources of the plurality of resources are assigned to one or more interlaces of the plurality of interlaces (para 8-9 and 11; resources are allocated for uplink transmission, as sets of frequency resource interlaces; different frequency resource interlaces include different numbers of resource blocks; thus, the difference in the number of resource blocks assigned to different interlaces are the remaining resources that are assigned to only some of the interlaces), and
wherein: a value of N satisfies an occupied channel bandwidth (OCB) of at least 80%; or a value of M satisfies the OCB of at least 80% (para 87-88; each resource block in a set of resource blocks includes a plurality of subcarriers, where the set of resource blocks assists in meeting an OCB of 80%; thus, a number of subcarriers per block satisfies the OCB of at least 80%; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art).
However, Yerramalli ‘476 does not specifically disclose performing, by the processor, an uplink (UL) transmission to a wireless network in a New Radio unlicensed spectrum (NR-U) using the plurality of resources with block interlaced frequency-division multiple access (B-IFDMA), wherein the assigning of the plurality of resources to the plurality of interlaces comprises determining that a number of subcarriers per block (M) is 12, a number of interlaces per symbol (N) is 10.
Kim ‘780 teaches performing, by the processor, an uplink (UL) transmission to a wireless network in a New Radio unlicensed spectrum (NR-U) using the plurality of resources with block interlaced frequency-division multiple access (B-IFDMA) (para 36, 474, and 520; UE transmits on PUSCH in NR-U spectrum using resources with B-IFDMA),
wherein the assigning of the plurality of resources to the plurality of interlaces comprises determining that a number of subcarriers per block (M) is 12, a number of interlaces per symbol (N) is 10 (para 9-10 and 23; the number M of interlaces included in a frequency bandwidth unit is determined to be 10, and the number of subcarriers per RB is 12).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yerramalli ‘476’s method for assigning a plurality of resources to a plurality of interlaces, to include Kim ‘780’s UE that transmits on PUSCH in NR-U spectrum using resources with B-IFDMA. The motivation for doing so would have been to address the problem of transmitting and receiving an uplink signal in an unlicensed band, to support enhances mobile broadband communication, massive machine type communications (MTC), and ultra-reliable and low latency communication (URLLC) (Kim ‘780, para 4-6).
However, Yerramalli ‘476 in combination with Kim ‘780 does not specifically disclose a total number of resource blocks (RBs) per symbol (NRB) is 106.
Zhu ‘426 teaches a total number of resource blocks (RBs) per symbol (NRB) is 106 (para 57; the number of RBs per channel is 106).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method for assigning a plurality of resources to a plurality of interlaces of Yerramalli ‘476 and Kim ‘780, to include Zhu ‘426’s 106 RBs per channel. The motivation for doing so would have been to provide a bandwidth division method (Zhu ‘426, para 3).
Regarding claim 24, Yerramalli ‘476 discloses a method, comprising:
assigning, by a processor of an apparatus, a plurality of resources to a plurality of interlaces such that, in an event that the plurality of resources are distributed unevenly among all the plurality of interlaces, one or more remaining resources of the plurality of resources are assigned to one or more interlaces of the plurality of interlaces (para 8-9 and 11; resources are allocated for uplink transmission, as sets of frequency resource interlaces; different frequency resource interlaces include different numbers of resource blocks; thus, the difference in the number of resource blocks assigned to different interlaces are the remaining resources that are assigned to only some of the interlaces),
wherein a value of a number of subcarriers per block (M) satisfies an occupied channel bandwidth (OCB) of at least 80% (para 87-88; each resource block in a set of resource blocks includes a plurality of subcarriers, where the set of resource blocks assists in meeting an OCB of 80%; thus, a number of subcarriers per block satisfies the OCB of at least 80%; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art).
However, Yerramalli ‘476 does not specifically disclose performing, by the processor, an uplink (UL) transmission to a wireless network in a New Radio unlicensed spectrum (NR-U) using the plurality of resources with block interlaced frequency-division multiple access (B-IFDMA), wherein the assigning of the plurality of resources to the plurality of interlaces comprises determining that, a number of interlaces per symbol (N) is 5.
Kim ‘780 teaches performing, by the processor, an uplink (UL) transmission to a wireless network in a New Radio unlicensed spectrum (NR-U) using the plurality of resources with block interlaced frequency-division multiple access (B-IFDMA) (para 36, 474, and 520; UE transmits on PUSCH in NR-U spectrum using resources with B-IFDMA),
wherein the assigning of the plurality of resources to the plurality of interlaces comprises determining that, a number of interlaces per symbol (N) is 5 (para 9 and 11; the number M of interlaces included in a frequency bandwidth unit is determined to be 5).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yerramalli ‘476’s method for assigning a plurality of resources to a plurality of interlaces, to include Kim ‘780’s UE that transmits on PUSCH in NR-U spectrum using resources with B-IFDMA. The motivation for doing so would have been to address the problem of transmitting and receiving an uplink signal in an unlicensed band, to support enhances mobile broadband communication, massive machine type communications (MTC), and ultra-reliable and low latency communication (URLLC) (Kim ‘780, para 4-6).
However, Yerramalli ‘476 in combination with Kim ‘780 does not specifically disclose a total number of resource blocks (RBs) per symbol (NRB) is 106.
Zhu ‘426 teaches a total number of resource blocks (RBs) per symbol (NRB) is 106 (para 57; the number of RBs per channel is 106).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method for assigning a plurality of resources to a plurality of interlaces of Yerramalli ‘476 and Kim ‘780, to include Zhu ‘426’s 106 RBs per channel. The motivation for doing so would have been to provide a bandwidth division method (Zhu ‘426, para 3).

Allowable Subject Matter
6.	Claims 1-3, 5-13, and 15-22 are allowed. 

Conclusion
Internet Communication
	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.0. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474   
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474